Filing Date: 07/22/2020
Claimed Foreign Priority Date: none 
Applicant(s): Restrepo et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 10/18/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group Invention I, directed to a structure, in the reply filed on 10/18/2021, is acknowledged. Applicant indicated that claims 1-14 read on the elected Group Invention. The examiner agrees. Accordingly, pending in this application are claims 1-20, with claims 15-20 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group Invention, there being no allowable generic or linking claim. 

Drawings


The drawings are objected to because Fig. 5 is inconsistent with its cross-sections depicted in Figs. 6 and 7: Fig. 5 shows in a top view that semiconductor layers 38 are formed on all portions of active region 12 not covered by gate features 28, 30, .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US2018/0096999).

Regarding Claim 1, Zhou (see, e.g., Fig. 16) shows all aspects of the instant invention, including a structure comprising:
- a substrate including an active region (e.g., region of substrate 201 delimited by isolation layer 221), the active region including a first section (e.g., section in device region B) having a first side edge (e.g., edge parallel to long side of fins) and a second section extending laterally from the first side edge (e.g., section in one of device regions C flanking B), the first section having a first length dimension in a direction parallel to the first side edge, the second section having a second length dimension in the direction parallel to the first side edge, and the second length dimension less than the first length dimension
- a first fin (e.g., fin 241) positioned on the substrate in the second section of the active region
- a first gate structure (e.g., gate structure 230) that extends over the first fin and the second section of the active region.
Regarding Claim 2, Zhou (see, e.g., Fig. 16) shows that the first section of the active region (e.g., section in device region B) includes a second side edge opposite to e.g., section in opposite device region C across from B).
Regarding Claim 3, Zhou (see, e.g., Fig. 16) shows that the third section of the active region has a third length dimension in a direction parallel to the second side edge, and the third length dimension is less than the first length dimension.
Regarding Claim 4, Zhou (see, e.g., Fig. 16) shows that the second section of the active region is centered along the first side edge of the first section of the active region, and the third section of the active region is centered along the second side edge of the first section of the active region.
Regarding Claim 5, Zhou (see, e.g., Fig. 16) shows: 
- a plurality of second fins (e.g., fins 202) positioned on the substrate in the first section of the active region 
- a third fin positioned on the substrate in the third section of the active region (e.g., other fin 241)
- wherein the plurality of second fins are laterally arranged between the first fin and the third fin
Regarding Claim 9, Zhou (see, e.g., Fig. 16) shows that the second section of the active region is centered along the first side edge of the first section of the active region.
Regarding Claim 10, Zhou (see, e.g., Fig. 16) shows:
-  a plurality of second fins (e.g., fins 202) on the substrate in the first section of the active region

Claims 1, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (US2016/0225763).

Regarding Claim 1, Jain (see, e.g., Fig. 3A) shows all aspects of the instant invention, including a structure comprising:
- a substrate including an active region (e.g., active region 309), the active region including a first section (e.g., section in cell 305) having a first side edge (e.g., edge parallel to short side of fins 105) and a second section extending laterally from the first side edge (e.g., section in cell 303), the first section having a first length dimension in a direction parallel to the first side edge, the second section having a second length dimension in the direction parallel to the first side edge, and the second length dimension less than the first length dimension
- a first fin (e.g., one of fins 105) positioned on the substrate in the second section of the active region
- a first gate structure (e.g., gate structure 123 or 109) that extends over the first fin and the second section of the active region.
Regarding Claim 10, Jain (see, e.g., Figs. 3A and 4B) shows:
-  a plurality of second fins (e.g., other fins 105) on the substrate in the first section of the active region
- wherein the first gate structure (e.g., 123) extends across the first fin and the plurality of second fins
Regarding Claim 12, Jain (see, e.g., Fig. 3A and Par. [0026-[0027]) shows a plurality of second fins positioned on the substrate in the first section of the active region e.g., fins in cell 305 can be more than depicted as long as they are mismatched to the number of fins in cell 303), wherein the first fin has a first length, and the plurality of second fins have a second length that is less than the first length.

Allowable Subject Matter
Claims 6-8, 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose structures with sectioned active regions and having some aspects of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814